DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/17/2020 has been entered. Claims 4-7 and 14-20 were cancelled and claims 21-24 were added new. Claims 1-3, 8-13 and 21-24 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed 11/17/2020, with respect to the rejection(s) of claim(s) 1-3 and 8-13 under 35 U.S.C. 102 have been fully considered and are persuasive. The examiner acknowledges Davies (U.S. Patent No. 8,162,617) does not teach wherein the structure includes a nickel alloy. The examiner acknowledges Liang (U.S. Patent No. 8,366,392) does not teach the gap extending the length of the obstruction. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davies and Wilson (U.S. Pre-Grant Publication No. 2012/0082563) teaching nickel alloy suitable for Davies’ structure.
Regarding the claim interpretation of a non-ferrous materials, the Examiner disagrees with Applicant’s argument. The Applicant, in page 4 of the remarks, asserts Colombium or Molybdenum is not a non-ferrous material. This is inconsistent with applicant’s specification. In paragraphs [0047]-[0048], molybdenum was used for a refractory metal for second material 108 or obstruction 94. Rather, claim 9 teaches wherein the obstruction includes a refractory metal. Colombium and Molybdenum are refractory metal. Non-ferrous material can be interpreted to include all material without iron. Colombium and Molybdenum do not contain iron and therefore are non-ferrous.

Claim Objections
Claim 11 is objected to because it does not end with a proper punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 does not further limit from claim 1 as it does not have any limitation in addition to the gas turbine engine component according to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-13 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davies (U.S. Patent No. 8,162,617) in view of Wilson (U.S. Pre-Grant Publication No. 2012/0082563).

As per claim 1, Davies discloses a gas turbine engine component comprising: a structure (airfoil assembly shown; figure 1) having walls providing a cooling passage (31-45) having a cooling surface; a non-ferrous obstruction (22; figures 3, 5) arranged in the cooling passage, the obstruction extending a length along the cooling passage (as shown; figure 1), the obstruction engaging the cooling surface to locate the obstruction relative to the walls (hooks 22 engaging the inner walls; figure 3), and the obstruction including a portion spaced from the cooling surface to provide a gap configured to receive a cooling fluid (at least the middle portion between the inner walls is spaced from the inner walls providing a gap to receive cooling fluid; figure 3), the gap extending the length of the obstruction (as shown; figure 1), and the obstruction is provided by a material that is different than the nickel alloy (spar 11 made from different material than shell 12 forming hooks 22 (obstruction); column 4, lines 24-26).
Davies does not explicitly disclose wherein the structure includes a nickel alloy. Wilson is an analogous art in that it deals with a blade made from a shell and an inner spar. Wilson teaches wherein the spar (structure) includes a nickel alloy (paragraph [0028]). The selection of a known material based on its suitability for its intended use supported a prima facie 

As per claim 2, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the structure is an airfoil (as shown; figure 3).

As per claim 3, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 2. Davies further discloses wherein the structure a turbine blade or a turbine vane (turbine blade shown; figure 3).

As per claim 8, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the obstruction is arranged to block a flow of the cooling fluid through the cooling passage (hook 22 is an obstruction for the flow; figure 3).

As per claim 9, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the obstruction includes a refractory metal (shell 12 making hook 22 is refractory metal; column 3, lines 61-66).

As per claim 10, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the obstruction provides multiple gaps adjacent to the cooling surface (a hook 22 provides at least two cooling channels (gaps); figure 3).
(see claim 1 above).

As per claim 12, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the structure is formed by casting about a core, and a portion of the core forms the obstruction (the claim limitation only recites a product-by-process limitation and the product of Davies can be made from casting).

As per claim 13, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the structure includes multiple cooling passages and multiple obstructions, wherein one of the multiple obstructions is arranged in each of the multiple cooling passages (each cooling channels have hooks 22 dividing the channels; figure 3).

As per claim 21, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the obstruction is arranged at a mid-span portion of the airfoil (hook 22 shown in cross section at mid-span shown in figure 3).

As per claim 22, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 1. Davies further discloses wherein the length of the obstruction extends at least half of a span of the airfoil in a radial direction (hooks 22 shown to be extending most of the span in the radial direction, i.e., more than half of the span; figure 1).

As per claim 23, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 2. Davies further discloses wherein the airfoil extends from a platform (from platform 15; figure 1).

As per claim 24, Davies, in view of Wilson, discloses the gas turbine engine component according to claim 23. Davies further discloses wherein a root is radially inward of the platform (dovetailed root shown radially inward of platform 15; figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745